Citation Nr: 1415112	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-13 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the disability rating from 100 percent to 40 percent was proper for residuals of prostate cancer status post prostatectomy.

2.  Entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer status post prostatectomy.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the March 2011 rating decision, the RO, in relevant part, granted service connection for bilateral hearing loss and assigned a non-compensable disability rating, effective May 11, 2010.  In the August 2011 rating decision, the RO discontinued the Veteran's 100 percent disability rating for prostate cancer residuals and assigned a noncompensable disability rating, effective November 1, 2011.  In a subsequent, August 2012, rating decision, the RO increased the Veteran's disability rating for prostate cancer residuals to 40 percent, also effective November 1, 2011.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of that hearing is of record.  The Veteran has since submitted additional medical evidence along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304.

The Veteran's representative has directly raised the issue of entitlement to a TDIU.  See July 2013 letter.  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  As such, that issue has been added for current appellate consideration.  

The issue of entitlement to service connection for depression, including as secondary to service-connected disability, has been raised by the record, but has not been adjudicated by the RO.  See November 2012 hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The Board has reviewed the Veteran's claims file and the files on the Virtual VA and VBMS electronic file systems.

The issues of entitlement to an increased rating for prostate cancer residuals and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  At his November 2012 Board hearing, prior to the promulgation of a decision in the appeal of the issue of whether the reduction of the disability rating for residuals of prostate cancer was proper, the Veteran withdrew this appeal.

2.  The Veteran's hearing loss is manifested by numeric designations no greater than Level I in the right and left ears.




CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the issue of whether the reduction of the disability rating for residuals of prostate cancer was proper have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, VA's duty to notify has been satisfied through a notice letter dated in May 2010, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran was also afforded a VA audiological examination in September 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as pure tone threshold testing of the Veteran's hearing capacity.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Analysis

I.  Withdrawal of Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

At his November 2012 hearing, the Veteran requested withdrawal of his appeal on the issue of whether the reduction of the disability rating for his residuals of prostate cancer status post prostatectomy from 100 percent to 40 percent was proper.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and the appeal is dismissed.

II.  Increased Rating

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court in Fenderson held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court also discussed the concept of the "staging" of ratings, finding that in such cases, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  The Board has considered whether staged ratings are warranted.  It has determined that the Veteran's hearing loss disability has not significantly changed, and that a uniform rating is for application.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's bilateral hearing loss is rated under Diagnostic Code 6100, which pertains to hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2012).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case at any point.  See 38 C.F.R. § 4.86.

Audiometric testing with respect to the Veteran's bilateral hearing loss was performed at his September 2010 VA examination.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
60
70
LEFT
15
10
20
55
55

Decibel average was 41.3 in the right ear and 35 in the left ear.  Speech audiometry based on the Maryland CNC Test revealed speech recognition ability of 96 percent in both ears.  Under Table VI, a numeral of I is assigned for each ear, resulting in a noncompensable rating.  38 C.F.R. §§ 4.85, 4.86, Tables VI and VII.

Although the Veteran argues that a compensable rating is warranted, the evidence of record does not indicate that a compensable rating is appropriate here.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  

Additionally, the evidence of record does not indicate, and the Veteran has not alleged, that his hearing disability has worsened since the last VA examination in September 2010.  Indeed, at his hearing before the Board, the Veteran stated that he did not know if his hearing had gotten worse, but did find it "frustrating at times."  See hearing transcript at 9.  It is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination, however, is not required in every instance, and is generally only necessary where there has been a material change in the disability or that the evidence suggests that the current rating may be incorrect. Caffrey v. Brown, 6 Vet. App. 377 (1994).

In this case, the symptoms reported by the Veteran at his November 2012 Board hearing were the same as those reported at his September 2010 VA audiological examination.  For example, the Veteran reported difficulty hearing in the presence of background noise and in groups of people, and difficulty in deciphering certain voice tones.  There is no evidence to suggest any increase in symptoms that were material or evidence to suggest that the current rating is incorrect.  As such, a new examination is not warranted.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology in this case, as a degree of difficulty in hearing would be expected with any hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

The appeal of the reduction of the 100 percent rating to 40 percent for residuals of prostate cancer status post prostatectomy is dismissed.   

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.


REMAND

During his November 2012 Board hearing, the Veteran asserted that his service-connected prostate cancer residuals had increased in severity.  He subscribed to having symptoms such as wearing absorbent materials that require changing between to two and three times per day.  He additionally noted that he is awakened to void approximately two times per night.  During his most recent VA contracted examination in December 2010, he did not report requiring the use of absorbent material and he did not subscribe to nighttime urinary frequency.  

When there is evidence that a claimant's service-connected disability may have increased in severity since the prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer, 10 Vet. App. at 403.  Thus, remand is necessary to afford the Veteran a new VA urology examination to assess the current severity of his service-connected prostate cancer residuals.

With respect to the Veteran's TDIU claim, the Board cannot fairly adjudicate that claim without obtaining an adequate medical opinion with respect to the impact of the Veteran's service-connected disabilities, taken together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Finally, on remand, the RO should obtain recent VA treatment records.  In this regard, the Veteran's April 2013 private urological evaluation noted more recent VA treatment.  Records of this treatment have not yet been obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and request that he complete a formal application for TDIU.

2.  Obtain a complete copy of the Veteran's VA treatment records, dated since August 2012, from the Richmond VA Medical Center.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If any requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

3.  Thereafter, schedule the Veteran for a new VA urological examination to assess the current severity of his prostate cancer residuals.  The claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify and describe all manifestations associated with the Veteran's service-connected prostate cancer disability.

The examiner is asked to specifically address the following:

a)  Indicate whether the Veteran's residuals of prostate cancer are manifested by urinary leakage, and if so, whether he needs to wear absorbent materials and the frequency they must be changed.

b)  Also, conduct any necessary clinical testing to determine if the Veteran has any renal dysfunction consistent with persistent edema and albuminuria with BUN; assess creatinine levels; and whether the Veteran has demonstrated clinical evidence of anorexia, weight loss or other evidence of limitation of exertion.

c)  Provide an opinion with regard to the functional impairment caused by the Veteran's service-connected disabilities (i.e., prostate cancer residuals, posttraumatic stress disorder, tinnitus, bilateral hearing loss, and erectile dysfunction) taken as a whole.  Consideration must be given to his level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

A rationale must be provided for any opinion expressed, citing the objective medical findings leading to the conclusion.

4.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


